The plaintiff claims that the defendant wilfully and contumaciously refused and neglected to comply with the terms of the divorce decree, insofar as it related to the payment of support money. The charge was traversed and evidence was submitted. The trial court found for the plaintiff, and a decree was entered. The defendant moved for a new trial and upon hearing the order for a new trial was denied. The defendant has appealed.
We have carefully reviewed the entire record and considered the assignments of error, and we are convinced that the conclusion reached by the trial court was the proper conclusion upon the facts and evidence presented. We are not convinced that the record exhibits prejudicial error, and the order appealed from is, therefore, affirmed.
All the Judges concur.